Citation Nr: 0615898	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-18 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S.V., and C.D.S.



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
September 1941 to December 1942 and from October 1945 to 
March 1946.  He was a prisoner-of-war from April 1942 to 
December 1942.  He died in June 2000, and the appellant seeks 
benefits as his surviving spouse in this appeal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2002 RO decision that denied service 
connection for the case of the veteran's death.  The 
appellant testified at a hearing before the Board in June 
2005. 


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO awarded service 
connection for the cause of the veteran's death.

2.  There is no longer a controversy regarding the appeal of 
the issue of service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in June 2000 due to a cerebrovascular 
accident.  His widow, the appellant in this appeal, filed a 
claim for service-connected VA death benefits in March 2001.  
The RO denied service connection for the cause of the 
veteran's death in an April 2002 rating decision, and after 
the appellant's January 2003 notice of disagreement, the RO 
issued a statement of the case in June 2003.  The appellant 
filed a substantive appeal (VA Form 9) in July 2003, and she 
testified before the Board at a hearing in June 2005.  But in 
July 2005, based on a change in the law, the RO reviewed the 
appellant's claim and awarded service connection for the 
cause of the veteran's death, as well as entitlement to basic 
eligibility for Dependents' Educational Assistance benefits.

The Board's jurisdiction includes "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the 
Secretary."  38 C.F.R. § 20.101(a) (2005); see 38 U.S.C.A. 
§§ 511, 7104, 7105 (West 2002).  The July 2005 RO decision 
resolved the issue on appeal, entitlement to service 
connection for the cause of the veteran's death,  in the 
appellant's favor.  Thus, there is no "question" of law or 
fact for the Board to decide, and the appeal is moot.  See 
Waterhouse v. Principi, 3 Vet. App. 473 (1992).


ORDER

The appeal is dismissed as moot.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


